DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment and request for RCE filed 10/13/2020.

	Claims 1, 3-4, 7, and 9-10 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 7 had been amended to recite:  “….in a mass ratio of the methylene blue, the first organic acid, and the second organic acids, a mass of the first organic acid is 1 to 5 times greater than the mass of the methylene blue and a mass of the second organic acid is 50 to 500 times greater than the mass of the mixture of the methylene blue and the first organic acid.” The amendment is confusing and render the claims unclear and indefinite, particularly the phrase “in a mass ratio of the methylene blue, the first organic acid, and the second organic acids…”. What is the ratio applicants intended to claim? Is it the mass ratio of the three ingredients: methylene blue:first acid:second acid? The rest of the paragraph does not claim mass ratio between the three ingredients, only ratio between mass of the first organic acid and the mass of the methylene blue, and ratio between mass of the second organic the mass of the mixture of the methylene blue and the first organic acid. 
The examiner suggests to amend last paragraph of each of claims 1 and 7 to read as follows:
“wherein forming the complex micelle have mass ratios of: a mass of the first organic acid is 1 to 5 times greater than the mass of the methylene blue, and a mass of the second organic acid is 50 to 500 times greater than the mass of the mixture of the methylene blue and the first organic acid.” 


Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examine suggests to amend the claim to read as:
“A composition 

Interview Invitation
The examiner attempted to contact Attorney of record, Mr. Jae Hahn, to discuss the standing rejection. The attempt to contact Mr. Hahn was unsuccessful. In order to advance the prosecution, Applicant is invited to contact the examiner for any possible examiner’s amendment. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./